Filed 1/28/15 P. v. Nava CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B256559
                                                                          (Super. Ct. No. 2012033392)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

MANUEL NAVA,

     Defendant and Appellant.


                   Manuel Nava appeals an order revoking his probation and sentencing him to a
two-year prison term.
                   On July 30, 2013, after receiving advice of and waiving his constitutional
rights, Nava pleaded guilty to possession of methamphetamine (count 1) and misdemeanor
violation of a gang injunction (count 2). (Health & Saf. Code, § 11377, subd. (a); Pen.
Code, § 166, former subd. (a)(10).) Nava also admitted suffering a prior serious felony
strike conviction, and serving three prior prison terms. (Pen. Code, § 667, subds. (b)-(i),
1170.12, subds. (a)-(d), 667.5, subd. (b).)
                   According to the factual summary set forth in the probation report, on
September 14, 2012, Oxnard police officers contacted Nava, a parolee, in a gang
neighborhood. A parole search disclosed 1.48 grams of methamphetamine in Nava's pants
pocket. Nava also admitted that he was subject to a local gang injunction.
                   At a sentencing hearing held on August 29, 2013, the trial court granted
Nava's motion pursuant to People v. Superior Court (Romero) (1996) 13 Cal. 4th 497, and
struck the prior serious felony strike conviction. The court then suspended imposition of
sentence and granted Nava three years of formal probation with terms and conditions,
including 240 days of confinement in county jail and completion of a residential drug
treatment program.
              In September 2013, Nava violated the terms of his probation by leaving the
drug treatment program and failing to report to probation. Following Nava's admission to
the violations, the trial court reinstated and modified the terms of probation, including an
additional 90 days of confinement in county jail.
              In December, 2013, Nava again violated the terms of his probation by failing
to report and by using methamphetamine. On March 14, 2014, Nava admitted that he
violated his probation terms. The trial court revoked Nava's probation and sentenced him to
a two-year prison term. The court struck the prior prison term enhancements, imposed
various fines and fees, and awarded Nava 396 days of custody credit.
              We appointed counsel to represent Nava in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues.
              On October 16, 2014, we advised Nava that he had 30 days within which to
personally submit any contentions or issues that he wished to raise on appeal. We have not
received a response.
              We have reviewed the entire record and are satisfied that Nava's attorney has
fully complied with his responsibilities and that no arguable issue exists. (People v. Wende
(1979) 25 Cal. 3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                          GILBERT, P.J.
We concur:


              YEGAN, J.


              PERREN, J.
                                               2
                     Charles Campbell, Patricia M. Murphy, Judges

                           Superior Court County of Ventura

                          ______________________________


             Richard B. Lennon, under appointment by the Court of Appeal, for Defendant
and Appellant.


             No appearance for Plaintiff and Respondent.




                                           3